Case: 11-10810     Document: 00511783411         Page: 1     Date Filed: 03/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 9, 2012

                                     No. 11-10810                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



A. CORNELL BLANKS,

                                                  Plaintiff-Appellant
v.

UNITED AERO SPACE WORKERS UNION, UNITED AUTO WORKERS
LOCAL 848, INCORPORATED; JAMES RUSSELL STROWD, also known as
Russell Strowd; WENDELL HELMS; ROMEO MUNOZ

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-297


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appellant, A. Cornell Blanks (“Blanks”) proceeding pro se, challenges the
summary judgment rendered against him by the district court dismissing his
suit against appellee union for violating its duty of fair representation.
        Blanks was terminated from his employment with Vought Aircraft
Industries, Inc. (“Vought”) in July 2008. Vought terminated Blanks on grounds

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10810    Document: 00511783411      Page: 2   Date Filed: 03/09/2012



                                  No. 11-10810

that he presented a false worker’s compensation claim. Blanks then asked his
Union (Appellee - United Aerospace Workers Local 848)(“Local 848") to grieve
his termination as provided in the Collective Bargaining Agreement (“CBA”) in
effect between Vought, Local 848 and the International Union, United
Automobile, Aerospace & Agricultural Implement Workers of America(“UAW”).
      The Union pursued Blanks’ grievance through several steps as provided
in the CBA. At each and every step Vought refused to change its decision with
respect to Blanks’ firing. After the third step of the process provided in the CBA,
the grievance committee voted to appeal Blanks’ grievance to the pre-arbitration
review step. At this step, the grievance is no longer handled at the Vought plant
level rather a meeting is held between Vought’s Director of Labor Relations or
his designee, the Chairman of Local 848's grievance committee, Local 848's
President and a representative of UAW. Following this meeting Vought’s
Director of Labor Relations continued to refuse to alter Vought’s termination
decision. Thereafter, the UAW representative decided that pursuing Blanks’
grievance to arbitration would be fruitless. The Local grievance committee
representative and Local 848's President concurred. Blanks was notified of this
decision in October 2009.
      On summary judgment the district court dismissed Vought’s suit based
upon violation of the duty of fair representation for two reasons. First, the court
noted that Blanks’ action against Vought predicated on Vought’s violation of the
CBA in connection with his termination had been dismissed so that Blanks is
collaterally estopped from re-litigating the breach of the CBA in this case which
is an essential element of his case against the Union. And two, plaintiff
presented no evidence that the defendant violated its duty of fair representation
to the plaintiff.




                                        2
  Case: 11-10810    Document: 00511783411     Page: 3   Date Filed: 03/09/2012



                                 No. 11-10810

      After a review of the record and consideration of the briefs and based on
the thorough August 17, 2011 ruling of the district court we affirm the district
court’s judgment.
      AFFIRMED.




                                       3